DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 13, and 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because e.g., the claim(s) is/are directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being (see MPEP § 2106, subsection I).
The claims must recite “nontransitory” or some other form to exclude signals, carrier waves, or other transitory signals, because they do not fall into one of the statutory categoreies. 
Claim 12 recites “a computer program comprising commands”. Computer programs are not eligible subject matter for patentabililty under 2106.03. 
Claim 13 recites “a computer readable medium comprising the computer program”. The medium has no functional relationship with the underlying media and further does not exclude signals and transitory instructions, making it not eligible subject matter. The Examiner suggests the language “a nontransitory computer readable medium executable by a control unit or processor of a motor vehicle, comprising the method steps of claim 8”. 
Claim 14 depends from claim 13 and therefore is not eligible patent matter under 2106.03.

Claim Objections
Claims 1, 2, 3, 5, 6, 9 objected to because of the following informalities:  
	Claim 1 recites “wherein the first module can be controlled in dependence on the second light module”. The functional relationship between the modules is unclear, i.e. it is unclear if the second module controls the first module or if the first module is controlled based on the state of the second module. And further, it is unclear the particular controls. 

	The limitation “a minimum brightness is associated with a sector” is an unclear relationship. The claim only puts the functional relationship as “associated”. The association of the brightness and the sector is nonlimiting. The Examiner has interpreted the limitation has “a minimum brightness is maintained within a sector”.
	The relationships between the sector and the light distribution of a first type and the ground projection light distribution are unclear and appears to be missing critical structure. I.e. it is unclear if the second light module is projecting in two different areas or if the visual presentation of information is within the sector and maintains the brightness of the sector. Additionally no structure is set forth to achieve the high resolution second light module, the visual presentation of information, or how the second light module is maintaining the brightness in the sector. 
	The Examiner suggests to clearly set forth the second light module generating the visual presentation of information separate from the maintaining the minimum brightness of the sector. E.G.:
	“the second light module is set up to generate at least one ground-projection light distribution in an operating mode, wherein the at least one ground-projection light distribution is a visual presentation of information, and
	wherein when the second light module projects the visual presentation of information, the first light module is dimmed and the second light module generates an additional ground projection light distribution to maintain the minimum brightness of the sector of the light distribution of the first type.”

	The Examiner notes that the claim as written does not require that a minimum brightness is maintained in the sector and that it does not require that the second light module retain such brightness. Additionally the claim does not require that the second light module illuminates the entire sector.
	Claim 2 recites “when the dimming of the light distribution of the first type results in the minimum brightness being achieved in the sector of the light distribution of the first type”. It is unclear how dimming the light distribution achieves the minimum brightness. There is no functional manner recited to achieve the minimum brightness.
	Claim 3 recites “comprises a light dark transition”. The Examiner has interpreted this as a “light/dark boundary”, which is a common term in the art.
	Claim 5 recites an additional light distribution of a second type, but the light distribution of the second type is unclear in how it relates to the light distribution of the first type, the ground projection light, etc. 
	Claim 6 sets forth that the first light module is controlled in dependence on the second light module, but it is unclear how or that manner in which it is controlled. 
	Claim 9 recites “causing the first light module to dim the dimmable light distribution occurs immediately after the generating the at least one ground-projection light projection light distribution, and wherein the illuminating the sector of the dimmed light distribution occurs either immediately after the first light module starts to dim the light distribution of the first type, or as soon as the minimum brightness is achieved in this sector.” It is unclear the functional relationship between the light distributions and the structure of the claim. 
I.e. the second light module is generating the ground projection light distribution before the dimming and illuminating the sector of the dimmed light distribution after the dimming. The Examiner suggests setting forth the manner in which the second module operates. Additionally the method steps seem to require that the sector and the ground projection light are separate, .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 incorporates the structure of claim 1 but sets forth new antecedent basis for a number of limitations that are already set forth. 
E.g. “which generates a light distribution, in which at least one piece of information is visually presented… generating a dimmable light distribution…”. The light distribution, piece of information, and dimmable light distribution are previously set forth in claim 1 which has been incorporated. Therefore these all have unclear antecedent basis, i.e. it is unclear if they are in addition to or referring to previously set forth limitations. 
Claims 9-15 are rejected for depending from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courcier (10,480,744).
Regarding claim 1, Courcier teaches a light module system, comprising: 
a first light module (light modules 9 and 10, forms left and right parts of low beam 13, 14 ); and 
a second light module (central module 11 and device 16 forms third sub beam 15 and additional beam 12), 
 wherein the first light module can be controlled in dependence on the second light module (see col. 9 lines 1-3 independently controlled, therefore can be controlled dependent on other light beams if desired), wherein: 
the first light module is configured as a non-high-resolution light module, and is set up to generate a light distribution of a first type in a region in front of the light module system, wherein the light distribution of the first type can be dimmed (projects zone of lesser illumination 5), 
the second light module is configured as a high-resolution light module (see col. 8 lines 55-69, pixelized imaging system), 

It is unclear if Courcier teaches that the first light module is controlled in dependence of the second light module. As noted above, the Examiner is unclear on the proper interpretation of the limitation. As Courcier teaches that the light modules are independently operated, the Examiner finds that a control unit is capable of altering the lighting of the first light module dependent on the determined use of the second light module, and that such an implementation would be obvious to a person having ordinary skill in the art, to increase the contrast of the projection symbol as described in Courcier.
Regarding claim 2, Courcier teaches that the second light module is set up to illuminate the sector (12, 15) of the light distribution in the operating mode, when the dimming of the light distribution of the first type results in the minimum brightness being achieved in the sector of the light distribution of the first type (still illuminated).
Regarding claim 3, Courcier teaches that the sector of the light distribution of the first type comprises a light-dark transition (15). 
Regarding claim 5, Courcier teaches that the second light module can be operated in a further operating mode (illuminating 15), wherein the second light module, in the further operating mode, generates a light distribution of a second type, wherein the light distribution of the first type and the light distribution of the second type together form an overall light distribution, wherein the light distribution of the second type is preferably a partial main beam distribution (either operation mode).

Regarding claim 7, Courcier does not teach the second light module is set up to emit a high-resolution light distribution in a horizontal angular range between about -20 0 and about +20.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the horizontal range of the second light module, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The Examiner finds that such optimization is dependent on the overall light distribution, regulatory headlight standards, desired visibility, etc. I.e. the horizontal range can be expanded or reduced based on the desired symbols projected and the desired size of said symbols. Additionally regulations may require or set a projection symbol to only be in a particular portion or to not obscure visibility for a particular portion. The Examiner finds that, in light of a pixelized projection device, one of ordinary skill would find it obvious to modify the beam angle to an optimized angle and that doing so only requires routine skill in the art. 
Regarding claim 8, Courcier teaches a method for controlling a light module system of a motor vehicle headlight in accordance with claim 1, which generates a light distribution, in which at least one piece of information is visually presented, the method comprising the following steps: 
generating a dimmable light distribution in a region in front of the light module system by the first light module (13, 14, dimmable in the center), wherein a minimum brightness is assigned to a sector of the dimmable light distribution; 

causing the first light module(independently controlled), to dim the dimmable light distribution at least partially, so as to produce a dimmed light distribution;
and illuminating the sector of the dimmed light distribution to which the minimum brightness is assigned, by means of the second light module (both 12 and 15 illuminate darker section).
Courcier does not explicitly teach that the first light module is caused by the second light module to dim the light distribution.
The Examiner finds that the arrangement of such would be an obvious implementation within the art. It is unclear if the claim requires that the second light module directly controls or sends a signal to the first light module or if a control unit uses the operating status of the second light module to set the operation status of the first light module. However, both ways are taught in the art of lighting, the former commonly known as ‘daisy chain’ implementation, the second being a basic logic command with independently controllable lighting modules. 
The Examiner finds support in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); A and E. 
A. Combining prior art elements according to known methods to yield predictable results, the Examiner finds that controlling the first light module based off whether the second light module is emitting a projection symbol is a known method that yields the result taught by the prior art and claimed by the current claim. 
E. There are very finite number of solutions for the manner in which the first and second light module are operated together. Either the first module is controlled based off the second, vice versa, or each are directly sent a signal from the ECU. As there are only three identified solutions, the Examiner finds all obvious to try. 

Regarding claim 9, Courcier does not teach that the first light module, by means of the second light module, to dim the dimmable light distribution takes place occurs immediately after generating the at least one ground-projection light distribution, and wherein the illuminating the sector of the dimmed light distribution is preferably illuminated, occurs either immediately after the first light module starts to dim the light distribution of the first type, or as soon as the minimum brightness is achieved in this sector.
The Examiner finds that the limitation is not critical to the operation of the device. The order in which the first and second light module are operated results in the same light distribution. Additionally the Examiner finds that such operation would be obvious to a person having ordinary skill in the art as there are very few means of performing the light distribution, and it would therefore be obvious to try. 
Additionally, the Examiner finds that such a method of illuminating would be required by regulatory standards. I.e. the light distribution has required minimum levels of brightness. By first projecting the ground projection light, then illuminating the sector while the first module dims, the sector is prevented from ever going below the required brightness. The Examiner finds that this is an obvious implementation, and one of few ways to maintain the brightness, otherwise the device would not be used in motor vehicles in certain areas if it does not comply with regulatory standards.


Regarding claim 12, Courcier does not explicitly teaches a computer program comprising commands, which are configured to execute the method according to claim 8.
The Examiner takes official notice that using a computer program to execute lighting commands for a light system is well known in the art of vehicle lighting.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a computer program to execute the lighting of Courcier to automate such lighting and to incorporate such lighting into the ECU of a vehicle without manual operator of the device. 
Regarding claim 13, Courcier does not specifically teach a computer-readable medium comprising the computer program according to claim 12.
The Examiner takes official notice that computer readable mediums are well known in the art of computer programs, particularly in light of motor vehicle lighting controls. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a computer readable medium to perform the commands of Courcier to prevent manual input into a computer by a user, thereby increasing ease of access.
Regarding claim 14, Courcier teaches a motor vehicle control device (used in motor vehicle) for a light module system, comprising the computer-readable medium according to claim 13.


Regarding claim 15, Courcier teaches a motor vehicle, comprising at least one light module system according to claim 1 (see abstract).


Regarding claim 17, Courcier teaches that the light distribution of the second type is a partial main beam distribution (see fig. 8).
Regarding claim 18, Courcier does not teach that the horizontal angular range is between about -12 0 and about +12 0.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the horizontal range of the second light module, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The Examiner finds that such optimization is dependent on the overall light distribution, regulatory headlight standards, desired visibility, etc.
Regarding claim 19, Courcier does not teach the horizontal angular range is between about -8.5 0 and about +8.5 °.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the horizontal range of the second light module, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
The Examiner finds that such optimization is dependent on the overall light distribution, regulatory headlight standards, desired visibility, etc.
Regarding claim 20, Courcier does not teach that the horizontal angular range is between about -7 ° and about +7 °.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the horizontal range of the second light module, since it has 
The Examiner finds that such optimization is dependent on the overall light distribution, regulatory headlight standards, desired visibility, etc.

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courcier in view of Morel (U.S. 11,156,334, filed 9/29/2017).
Regarding claim 4, Courcier teaches that the light distribution of the first type is a dipped beam distribution, and the sector of the light distribution of the first type, with which the minimum brightness is associated, comprises a light-dark boundary (see fig.8, top portion of sector forms cut off).
Courcier does not teach that the first light module is a coarse resolution dipped beam module.
Morel teaches that the first light module is a coarse resolution dipped beam module (low resolution, low beam see brief description of the invention).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have utilized a coarse resolution module as taught by Morel for the light module as a cheaper alternative to the high resolution module used by Courcier. Such a modification would result still achieve a modular, dimmable light source, but without a refined light output, as taught by Morel. 
Regarding claim 11, Courcier teaches that the light distribution is a dipped beam light distribution with a resolution, and the sector of the light distribution of the first type, with which the minimum brightness is associated, comprises a light-dark boundary, for example an asymmetric light dark boundary.
Courcier does not specifically recited that it has a coarse resolution. 
Morel teaches that the first light module is a coarse resolution dipped beam module. 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875